DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         PAMELA M. WILLIAMS,
                              Appellant,

                                      v.

PALM CLUB WEST VILLAGE II HOMEOWNER’S ASSOCIATION, INC.,
                        Appellee.

                                No. 4D21-400

                            [October 28, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Melanie Dale Surber, Judge; L.T. Case No.
502018CC013303XXXXMB, 502020AP000053CAXXMB.

   Michael D. Brown of Brown & Associates, P.A., North Palm Beach, and
Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Jupiter, for
appellant.

  Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, and
Ryan S. Copple of Copple Sachs Copple, Jupiter, for appellee.

  Celena R. Nash and Sophia Blair of Law Offices of Celena R. Nash, P.A.,
Coral Springs, for intervenor Koni Real Estate.

PER CURIAM.

   Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.


                            *          *          *

   Not final until disposition of timely filed motion for rehearing.